Case 2:18-cv-00053-JRG Document 213-5 Filed 12/05/19 Page 1 of 6 PageID #: 9611




                               EXHIBIT E
Case 2:18-cv-00053-JRG Document 213-5 Filed 12/05/19 Page 2 of 6 PageID #: 9612



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION



  IMPLICIT, LLC,                                        Civil Action No. 2:18-cv-00053-JRG-RSP
                                                                      LEAD CASE
                 Plaintiff,
         v.                                                    JURY TRIAL DEMANDED

  NETSCOUT SYSTEMS, INC.,
                 Defendant.


  v.                                                    Civil Action No. 2:18-cv-00054-JRG-RSP
                                                                   CONSOLIDATED
  SANDVINE CORPORATION,
                 Defendant.




                        DEFENDANT’S PROPOSED VERDICT FORM


         In answering the following questions and filling out this Verdict Form, you are to follow

  all of the instructions I have given you in the Court’s charge. Please follow the directions

  provided throughout the form. Your answers to each question must be unanimous. Some of the

  questions contain legal terms that are defined and explained in detail in the Jury Instructions.

  Please refer to the Jury Instructions if you are unsure about the meaning or usage of any legal

  term that appears in the questions below.

         As used herein, “Plaintiff” means Implicit, LLC. As used herein, “Defendant” means

  NetScout Systems, Inc. As used herein, “Asserted Patents” means U.S. Patent Nos. 8,694,683,

  9,270,790, and 9,591,104.

         We, the jury, unanimously agree to answer the following questions:
Case 2:18-cv-00053-JRG Document 213-5 Filed 12/05/19 Page 3 of 6 PageID #: 9613



 PLEASE ANSWER EACH QUESTION “YES” OR “NO”



 QUESTION 1(a): Infringement

 Did Plaintiff prove by a preponderance of the evidence that Defendant NetScout Systems, Inc.’s

 Infinistream Product infringes any asserted claim of the Asserted Patents?




 QUESTION 1(b): Infringement

 Did Plaintiff prove by a preponderance of the evidence that Defendant NetScout Systems, Inc.’s

 GeoProbe Product infringes any asserted claim of the Asserted Patents?




 QUESTION 1(c): Infringement

 Did Plaintiff prove by a preponderance of the evidence that Defendant NetScout Systems, Inc.’s

 Arbor Product infringes any asserted claim of the Asserted Patents?
Case 2:18-cv-00053-JRG Document 213-5 Filed 12/05/19 Page 4 of 6 PageID #: 9614



 ANSWER THIS QUESTION ONLY FOR THOSE PRODUCTS YOU ANSWERED
 “YES” TO IN QUESTION 1 – OTHERWISE SKIP THIS QUESTION AND PROCEED
 TO QUESTION 3.

 Answer “Yes” or “No” to each question.



 QUESTION 2 (a): Willful Infringement

 Did Plaintiff prove by a preponderance of the evidence that NetScout Systems, Inc.’s

 infringement was willful as to the Infinistream Product?



 QUESTION 2 (b): Willful Infringement

 Did Plaintiff prove by a preponderance of the evidence that NetScout Systems, Inc.’s

 infringement was willful as to the GeoProbe Product?



 QUESTION 2 (c): Willful Infringement

 Did Plaintiff prove by a preponderance of the evidence that NetScout Systems, Inc.’s

 infringement was willful as to the Arbor Product?
Case 2:18-cv-00053-JRG Document 213-5 Filed 12/05/19 Page 5 of 6 PageID #: 9615




        If you have answered NO to ALL products of Question #1, answer no further
 questions, proceed to the last page, have your Foreperson sign and date this verdict form,
 and then deliver it to the Court Security Officer.


 QUESTION 3: Damages

 If you have answered YES for one or more products in Question #1, what sum of money, if

 any, has Plaintiff proven by a preponderance of the evidence would fairly and reasonably

 compensate Plaintiff for Defendant NetScout Systems, Inc.’s infringement?



        Answer in dollars and cents.



        $________________________________
Case 2:18-cv-00053-JRG Document 213-5 Filed 12/05/19 Page 6 of 6 PageID #: 9616



        You have now reached the end of the verdict form and should review it to ensure it

 accurately reflects your unanimous determinations. The jury foreperson should then sign and

 date the verdict form in the spaces below and notify the Court Security Officer that you have

 reached a verdict. The jury foreperson should retain possession of the verdict form and bring it

 when the jury is brought back into the courtroom.




        Signed this ____ day of December 2019.



        ______________________________________
        Jury Foreperson
